Title: [March 1. 1778. Sunday.]
From: Adams, John
To: 


      March 1. 1778. Sunday. It was discovered that our Mainmast was sprung in two Places; one beneath the Maindeck, where, if the Mast had wholly failed in the late Storm it must have torn up the Main deck, and the Ship must have foundered. This was one among many instances in which it had already appeared that our Safety had not depended on ourselves. We had a fine Wind all day and night. The Ship was quiet and still; no disturbance, little noise; but the Velocity of our Motion was so great as to cause some Seasickness. My desire and Advice was to carry less Sail especially of nights, and at all times when We should not be in chace.
     